DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment and Claim Status
The instant Office action is responsive to the amendment received January 4, 2021 (the “Response”).  In response to the Response, the previous (1) invoking of 35 U.S.C. § 112(f); (2) rejection of claims 1–7, 9, and 10 under 35 U.S.C. § 112(b); and (3) rejections of claims 1–7, 9–17, 19, and 20 under 35 U.S.C. § 103
are WITHDRAWN.
Claims 1–7, 9–17, 19, and 20 are currently pending.  

Allowable Subject Matter
Claims 9 and 19 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Claim Rejections – 35 U.S.C. § 103
Claims 1, 2, 10–12, and 20 are rejected under 35 U.S.C. § 103 as being obvious over Zhu et al. (US 2015/0128156 A1; filed Nov. 7, 2013) in view of Wilsher et al. (US 2014/0379823 A1; filed May 8, 2014), in further view of Taylor et al. (US 2013/0159449 A1; filed Apr. 5, 2012), and in further view of Ward (US 9,277,352 B1; filed Jan. 14, 2013).
Regarding claim 1, while Zhu teaches a communications system (fig. 1, item 100) communicatively coupled to a network (fig. 1, item 148), the communication system comprising:
application programming interfaces (APIs) (fig. 1, item 130; “The API ecosystem 106 may be any system comprising one or more components that 
at least one monitoring node (fig. 1, item 148) configured to generate analytics (¶ 40) regarding activity of the APIs, 
wherein the at least one monitoring node is configured to determine whether to scale up or scale down hardware resources (“Accordingly, appropriate action may be taken to remedy the performance issue.  For example, backend resources may be scaled up.” at ¶ 40) in the communication system based on the analytics;
the at least one monitoring node is configured to utilize one or both of preventive and resolutive mechanisms (¶¶ 40, 43; “The backend service 108, which may implement the service API 130, may directly impact API performance.” at ¶ 40; “Yet another technical advantage of the system and methods described below is scalability despite the presence of a significant amount of API traffic.” at ¶ 21) in adapting policies for determining an ability of at least one resource to scale (¶¶ 40, 43),
Zhu does not teach (A) the APIs being representational state transfer compliant (RESTful) APIs; (B) at least one I/O buffer configured to receive at least one message sent by at least one of the RESTful APIs, wherein the RESTful APIs are configured to respond to the requests and to send the at least one message to the at least one I/O buffer; and (C) one or more Cloud-based servers comprising or configured to implement the elements of claim 1. 

	at least one cache (“Cache” at fig. 1; ¶ 26) configured to receive at least one message (sending content URI via “Messaging Service” item 110 at fig. 1; ¶¶ 29–30, 51 and above Response to Arguments section) sent by at least one of RESTful APIs (“API” at fig. 1; “The API is preferably a RESTful API” at ¶ 33), wherein the RESTful APIs are configured to respond to requests (request from “Requesting Client” at fig. 1 and ¶ 33; fig. 6, item S110 and ¶ 37) and to send the at least one message to the at least one cache.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Zhu’s APIs to be RESTful APIs; and at least one of Zhu’s APIs to be configured to respond to Zhu’s requests and to send a message to a cache, wherein the cache is configured to receive the message sent by the at least one of the RESTful APIs as taught by Wilsher “to improve performance for bulk or repeated delivery of media assets.”  Wilsher ¶ 26.
Taylor teaches an I/O buffer (¶¶ 164, 181; fig. 19, item 1906).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Zhu/Wilsher combination’s cache to be an I/O buffer as taught by Taylor “for distributing events to the specified clients.”  Taylor ¶ 181.
Ward teaches one or more Cloud-based servers (fig. 1, item 110; “cloud servers” at 3:10–11) comprising or configured to implement elements (3:1–22).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Zhu/Wilsher/Taylor combination’s RESTful APIs, at least one I/O buffer, and at least one monitoring node to be implemented by one or more Cloud-based servers as taught by Ward “for managing user data within a mobile component of a distributed computing environment.”  Ward 1:57–60.
claim 2, while Zhu teaches the at least one node (fig. 1, item 148), Zhu does not teach wherein the at least one node is in a vehicle.
Ward teaches at least one node (mobile computing system item 102 at fig. 1; 4:8–10) in a vehicle (4:8–10).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Zhu’s least one node to be in a vehicle as taught by Ward “for managing user data within a mobile component of a distributed computing environment.”  Ward 1:57–60.
Regarding claim 10, the Zhu/Wilsher/Taylor/Ward combination teaches wherein the I/O buffer comprises at least one real-time data queue (Taylor ¶¶ 164, 181; fig. 19, item 1906) and one delay-tolerant data queue.
Regarding claim 11, the Zhu/Wilsher/Taylor/Ward combination teaches a method to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 11.
Regarding claims 12 and 20, claims 2 and 10, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 2 and 10 are equally applicable to, respectively, claims 12 and 20.

Claims 3–7 and 13–17 are rejected under 35 U.S.C. § 103 as being obvious over Zhu, Wilsher, Taylor, Ward, and Bernbo et al. (US 2014/0108745 A1; filed Dec. 18, 2013).
Regarding claim 3, while the Zhu/Wilsher/Taylor/Ward combination teaches each of the requests (Zhu fig. 1, item 120; request from “Requesting Client” at Wilsher fig. 1 and ¶ 33; Wilsher fig. 6, item S110 and ¶ 37) received by the RESTful APIs (Zhu fig. 1, item 130; “API” at Wilsher fig. 1), the Zhu/Wilsher/Taylor/Ward combination does not teach wherein each of the requests 
	Bernbo teaches each request received is prioritized according to a type of each of the request (priority flags at ¶ 6; fig. 8, item 55 and ¶ 51).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for each of the Zhu/Wilsher/Taylor/Ward combination’s requests received by the RESTful APIs to be prioritized according to a type of each of the requests as taught by Bernbo since attaching a flag to a request that indicates the importance of the request involves less computing power than re-calculating the importance of the request.
Regarding claim 4, while the Zhu/Wilsher/Taylor/Ward/Bernbo combination teaches wherein the type (priority flags at Bernbo ¶ 6; Bernbo fig. 8, item 55 and ¶ 51) of each of the requests (Zhu fig. 1, item 120; request from “Requesting Client” at Wilsher fig. 1 and ¶ 33; Wilsher fig. 6, item S110 and ¶ 37) comprises identifying a corresponding data as priority data, the the Zhu/Wilsher/Taylor/Ward/Bernbo combination does not teach identifying a corresponding data as real-time data or delay-tolerant data.
Taylor teaches identifying data as real-time data (¶¶ 57, 71–72).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Zhu/Wilsher/Taylor/Ward/Bernbo combination’s priority data that a corresponding data is identified as to be real-time data as taught by Taylor “for distributing events to the specified clients.”  Taylor ¶ 181.
Regarding claim 5, the Zhu/Wilsher/Taylor/Ward/Bernbo combination teaches wherein the type of each of the requests comprises a state of a priority flag (Bernbo ¶ 6; fig. 8, item 55 and ¶ 51) in the at least one of the requests.
claim 6, the Zhu/Wilsher/Taylor/Ward/Bernbo combination teaches wherein the type of each of the requests comprises a status (Bernbo ¶ 6; fig. 8, item 55 and ¶ 51) of the at least one node sending the each of the requests.
Regarding claim 7, while the Zhu/Wilsher/Taylor/Ward/Bernbo combination teaches at least one parameter of the type (priority flags at Bernbo ¶ 6; fig. 8, item 55 and ¶ 51) of each of the requests (request from “Requesting Client” at Wilsher fig. 1 and ¶ 33; Wilsher fig. 6, item S110 and ¶ 37), the Zhu/Wilsher/Taylor/Ward/Bernbo combination does not teach wherein at least one parameter of the type (priority flags at Bernbo ¶ 6; Bernbo fig. 8, item 55 and ¶ 51) of each of the requests (Zhu fig. 1, item 120; request from “Requesting Client” at Wilsher fig. 1 and ¶ 33; Wilsher fig. 6, item S110 and ¶ 37) is changed by a user of the at least one node.
Wilsher teaches a video is changed by a user (¶ 53) of the at least one node (“Requesting Client” at fig. 1).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Zhu/Wilsher/Taylor/Ward/Bernbo combination’s at least one parameter of the type to be changed by a user of the at least one node as taught by Wilsher “to enable web and application developers to apply web development skills and graphics in serving graphical media files.”  Wilsher ¶ 26.
Regarding claims 13–17, claims 3–7, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 3–7 are, respectively, equally applicable to claim 13–17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US 7823187 B2; US 20110093870 A1; US 20110282980 
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449